 1

 2

 3

 4

 5
                                           UNITED STATES DISTRICT COURT
 6
                                        EASTERN DISTRICT OF CALIFORNIA
 7

 8
         BRANDON ALEXANDER FAVOR,                                Case No. 1:19-cv-01535-DAD-EPG
 9
                              Plaintiff,                         ORDER TRANSFERRING CASE TO THE
10
                                                                 CENTRAL DISTRICT OF CALIFORNIA
               v.
11
         ETTA MAE GRAY, et al.,
12
                              Defendants.
13

14            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

15   U.S.C. § 1983.

16            The federal venue statute requires that a civil action, other than one based on diversity

17   jurisdiction, be brought only in: (1) a judicial district where any defendant resides, if all

18   defendants reside in the same state, (2) a judicial district in which a substantial part of the events

19   or omissions giving rise to the claim occurred, or a substantial part of the property that is the

20   subject of the action is situated, or (3) a judicial district in which any defendant may be found, if

21   there is no district in which the action may otherwise be brought. 28 U.S.C. § 1391(b).

22            In this case, there is no indication that any of the defendants reside in the Eastern District

23   of California, and the Complaint states that the claim arose in Men’s Central Jail/Los Angeles, as

24   well as a branch location of the Los Angeles Police Department, both of which are in the Central

25   District of California.1 Therefore, plaintiff’s action should have been filed in the United States

26
27   1
       Plaintiff’s hand writing is difficult to read, but, in addition to listing the Men’s Central Jail in Los Angeles as a
     location where the events at issue occurred, he also lists an illegible police station, following by the acronym
28   “LAPD.”
                                                                    1
 1          District Court for the Central District of California. In the interest of justice, a federal

 2   court may transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C.

 3   § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     November 5, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
